Citation Nr: 0016171	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Reno, Nevada, 
which denied service connection for a cervical spine 
disability.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a cervical spine disability is supported by evidence 
sufficient to make the claim plausible and capable of 
substantiation.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disability.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This 
presumption includes arthritis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service-connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Where the determinant issue involves a question 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.


Factual Background.  The veteran's service records reflect 
that she served as a Dental Superintendent for 11 years and 5 
months of her military service and that she was involved in 
the transportation of injured soldiers.

The veteran's service medical records show that clinical 
evaluations of her neck and spine revealed normal findings at 
the time of her May 1969 service entrance medical 
examination.  In November 1970, it was noted that her neck 
glands were swollen.  A May 1975 record shows that she was 
assessed as having a muscle strain in her right shoulder.  In 
November 1980, she was diagnosed as having chronic 
cervicitis.  A February 1981 record shows that a cervical 
biopsy revealed that she had moderate cervical dysplasia.  In 
March 1982, she was treated for a moderate to severe cervical 
muscle spasm.  The impression was somatic cervical 
dysfunction.  A July 1982 record shows that she was seen with 
complaints of a stiff neck.  She was assessed as having a 
cervical strain.  An April 1983 record includes a notation 
that she was a member of a Clinical Medical Control Center 
where she made decisions regarding the proper dispatch of 
ambulances and medical specialty teams.  Her May 1991 service 
separation medical examination shows that clinical 
evaluations of her neck and spine revealed normal findings.  
In the accompanying Report of Medical History, she indicated 
that she had a history of head injury, recurrent back pain 
and arthritis, rheumatism or bursitis.  The examiner 
commented that scoliosis was identified in 1981.

VA outpatient treatment records show that the veteran was 
seen with complaints of neck pain in December 1991.  At that 
time, an examination revealed left anterior cervical 
adenopathy.

On VA medical examination in January 1992, clinical 
evaluation of the veteran's neck revealed that it was supple.

Additional VA outpatient treatment records show that the 
veteran was seen with complaints of neck pain in October 
1995.  At that time, she was assessed as having a probable 
musculoskeletal strain.  She was again seen with complaints 
of neck pain in January 1998.  At that time, an examination 
of her cervical spine revealed that it had a decreased range 
of motion.  The impression was cervical spine dysfunction.  
Later that month, an X-ray examination of her cervical spine 
revealed mild scoliosis, slightly altered midcervical 
relationships, and advanced osteoarthritic changes with 
intervertebral narrowing and multilevel osteophytic neural 
foraminal infringement.   In February 1998, it was noted that 
the veteran had a long history of neck pain.  Later that 
month, a magnetic resonance imaging (MRI) study of her neck 
revealed a mild kyphotic curve which extended from C3-C6, a 
decreased T2 signal at C4-C5, a mild disc bulge at C3-C4, a 
left disc bulge or osteophyte at C4-C5 which caused a mild 
deformity of the thecal sac, and a mild disc bulge or 
osteophyte at C5-C6.

On VA medical examination in April 1998, the veteran's 
cervical spine was painful on motion.  Her range of cervical 
motion was right lateral motion to 40 degrees, left lateral 
motion to 20 degrees, right rotation to 35 degrees, and left 
rotation to 30 degrees.  It was noted that her left 
sternocleidal muscle was higher than her right one and that 
the strength in her shoulders and head was decreased.  The 
impression was chronic cervical strain with osteoarthritic 
changes seen on X-ray.

At her February 1999 hearing, the veteran testified that she 
was a qualified first aid and dental technician for nearly 11 
years of her military service.  She also testified that, as a 
dental technician, she was in charge of a team which 
transported injured soldiers during mass casualty exercises.  
She reported that she experienced neck problems during and 
after her military service.

Analysis.  In assessing whether the veteran's claim of 
entitlement to service connection for a cervical spine 
disability meets the threshold for a well-grounded claim, the 
statutes, rules, and cases make clear that VA must construe 
all facts, make all inferences, and apply all presumptions in 
favor of the veteran.  Thus, the evidence submitted in 
support of a claim must be accepted as true for the purpose 
of determining whether the claim is well grounded except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.

The veteran's service medical records show that she was 
treated for a cervical dysfunction and cervical strain in 
service.  Her Report of Medical History at discharge shows 
that she indicated that she had had a head injury, recurrent 
back pain, and arthritis.  The examiner's comments indicated 
that scoliosis was identified in 1981.  Post-service VA 
medical records show that she experienced neck pain in 
December 1991, less than 6 months after her release from 
military service.  They also show that she was assessed as 
having a cervical spine disability in 1995 and 1998, and 
that, in 1998, it was noted that she had a long history of 
neck pain.  Significantly, X-ray examination of her cervical 
spine in January 1998 revealed mild scoliosis.

The veteran, in her substantive appeal, reported that when 
she checked the block at discharge indicating she had 
recurrent back pain, she was referring to neck pain which the 
doctor dismissed as scoliosis.  She later testified that she 
experienced neck problems during and after her military 
service.

Based on the foregoing, the Board finds that the record 
clearly establishes that the veteran experienced cervical 
spine symptoms during service and that competent evidence of 
a current cervical spine disability has been presented.  
Moreover, the fact that the veteran complained of neck pain 
at discharge and scoliosis was noted at that time, coupled 
with evidence that less than 6 months after her release from 
military service she again complained of neck pain and that 
cervical spine scoliosis has now been shown by X-ray evidence 
is sufficient to establish a plausible nexus between her in-
service cervical spine symptoms and her post-service cervical 
spine disability, particularly in light of the fact that she 
served in the military for nearly 22 years.  Thus, this claim 
is well grounded.  Caluza, 7 Vet. App. at 506.


ORDER

The claim of entitlement to service connection for a cervical 
spine disability is well grounded.  To this extent only, the 
benefit sought on appeal is allowed.


REMAND

Because the veteran's claim of service connection for a 
cervical spine disability is well grounded, VA has a duty to 
assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  In the instant case, the 
Board finds that additional development is necessary for a 
full and fair adjudication of the veteran's appeal.

The veteran was accorded a VA examination in April 1998.  
Unfortunately, no opinion was offered as to the etiology or 
date of onset of her cervical spine disability at that time.  
When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board is of the opinion that another VA 
examination would materially assist in the adjudication of 
this appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Accordingly, the Board concludes that a remand is 
necessary for a full and fair adjudication of the veteran's 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
cervical spine disability.  After 
securing any necessary releases, the RO 
should obtain those records not on file.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the etiology and 
date of onset of her cervical spine 
disability.  The claims file must be made 
available to the examiner prior to the 
examination.  The examiner should elicit 
a detailed history from the veteran of 
any in-service and post-service neck, 
and, or, cervical spine problems.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should specifically comment as 
to whether it is as likely as not that 
the veteran's cervical spine disability 
began during her military service or is 
the result of some incident or incidents 
which occurred during her military 
service.  Any opinion expressed must be 
accompanied by a rationale.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if it is not, the RO should take 
corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of service 
connection for a cervical spine 
disability.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


